Citation Nr: 0817581	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-07 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Competency to handle disbursement of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his conservator


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at personal hearings before a Decision 
Review Officer and the undersigned Veterans Law Judge at the 
RO in September 2007 and April 2008, respectively.  
Transcripts of those hearings have been associated with the 
claims file.  The veteran submitted additional evidence at 
the April 2008 hearing and waived initial consideration of 
the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The veteran has the mental capacity to contract or to manage 
his affairs, including disbursement of funds without 
limitation.  The legal presumption is in favor of competency.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. § 
501(a) (West 2002); 38 C.F.R. § 3.353 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the United 
States Court of Appeals for Veterans Claims has explicitly 
held that the VCAA does not apply to competency cases.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran contends that he is capable of handling his 
financial affairs without assistance and requests that a 
finding of competency be restored.

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency and when a 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. §§ 
3.102, 3.353(d) (2007).

In February 2004 a VA Resident submitted a letter to the RO 
stating that it was his opinion that the veteran was 
incapable of handling his financial matters.  This opinion 
appears to be based on the fact that the veteran exhibited 
heavy and consistent alcohol abuse, had 2 admissions for 
symptoms of PTSD in the last month, and was at the time 
homeless but reportedly staying with a friend.  

A VA psychiatrist who had treated the veteran since August 
2001 submitted 2 letters attesting to the veteran's 
competency.  In a November 2004 letter the psychiatrist 
writes that at his last appointment the veteran appeared with 
adequate judgment to manage his own financial affairs and 
competent to handle his money.  In a February 2005 letter the 
psychiatrist writes that the veteran was seen that month and 
it was the psychiatrist's impression that the veteran was 
alert, oriented, calm, and demonstrated adequate judgement to 
manage his own affairs, financial and personal.  The 
psychiatrist states that the veteran does not require 
assistance managing his money or affairs.

In a March 2005 Field Examination Report, a VA social worker 
opines that the veteran does not have the capacity to manage 
his personal or financial affairs due to his alcohol abuse 
and mental condition.  Regarding capacity, the social worker 
explains that the veteran was able to tell her the sources of 
his income but guessed at the amounts.  She notes that the 
veteran has been handling all of his money for years and 
states that he has been chronically homeless because of his 
alcohol abuse and his inability to manage his affairs in a 
prudent manner.  According to the social worker, the veteran 
usually lives in down and out hotels until his money runs out 
at which time he will voluntarily admits himself to a 
hospital.

The Board notes that the veteran has had numerous VA 
hospitalizations; however, the veteran's claims file does not 
reflect that the veteran has been chronically homeless.  In 
fact, according to a June 2006 letter from the veteran's 
former landlord, the veteran was a tenant for more than 10 
years and was a responsible, conscientious, and pleasant 
tenant who always paid rent on time.  

In January 2008 another VA Field Examiner opined that the 
veteran was not capable of handling his funds.  According to 
the Field Examiner, the veteran had a less than general 
understanding of his financial affairs.  He explained that 
the veteran was not able to accurately state his sources or 
amounts of income without referring to his fiduciary. 

At the veteran's April 2008 personal hearing before the 
undersigned, he testified that he has had a permanent 
residence for over 2 years and that he is a facilitator for 
group therapy sessions for people with problems with alcohol.  
At the veteran's hearing he submitted a March 2008 statement 
from a private psychiatrist which indicated that the veteran 
was capable of managing or directing the management of 
benefits in his own best interest.  He indicated that he had 
been much better since he had taken up long distance running.  
His conservator was present and did not indicate he 
considered appellant incompetent.

The matter of competency involves specific inquiry into 
whether the veteran lacks the mental capacity to contract or 
to mange his own affairs, including disbursement of funds 
without limitation.  As noted above, there is a presumption 
in favor of competency.  

In the instant case, the veteran has submitted statements 
from 2 different psychiatrists stating that he is competent 
to manage funds.  In light of these opinions the Board finds 
that there is a reasonable doubt regarding the veteran's 
mental capacity to contract or to manage his own affairs, and 
resolves such doubt in favor of competency.  See 38 C.F.R. §§ 
3.102, 3.353(d).  Accordingly, the Board finds that 
restoration of competency for VA benefits purposes is 
warranted.


ORDER

Restoration of competency status for VA benefit purposes is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


